PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15763661
Filing Date: 03/27/2018
Appellant(s): Esguerra et al.



__________________
Ralph G. Fischer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/05/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

•    35 USC 103 rejection of claims 1-9 and 15-20 are allowable.

Regarding the Appellant’s arguments on the 35 USC 103 rejection of claims 1-9 and 15-20, starting on page 12-17, the examiner’s responses are as follows.
Appellant argues in (see page 9-11) that there is no motivation to combine the references applied in the rejection of claims 1-11 and 13-20 the combination does not render the claimed subject matter obvious.
The examiner disagrees because the combination is believed to be proper and permissible and the reasons for the combination would be addressed in the response set forth regarding the arguments presented by the appellant relevant to claimed limitations.

Appellant argues in (see page 12-14) that the cited reference fails to teach or suggest all a primary coil embedded in a body where the body includes magnetizable concrete molded to form the body and where the body is positionable below a surface to position the primary coil below the surface. Nor does the cited art teach or suggest that the body have an initial permeability of at least 10 and that the primary coil positioned in 
There is no body made of concrete in which a primary coil is positionable. Nor is there any such body made of magnetizable concrete such that a magnetic field generated by a primary coil is focused upward toward a charging position of the secondary coil located in the vehicle above a roadway surface via the magnetizable concrete of the body. Curran’s plastic cable bearing element 20 is not such an element. Further, as is clear from Curran, the concrete that may by poured through blanking 28 is to finish paving of the roadway. It is not the body in which any coil is within for positioning under a formed surface. Nor is the concrete in blanking 28 retaining the electric lines 2a-2c that were construed as being a primary coil in the Office Action. The plastic bearing element 20 retains the electric lines.

However the examiner respectfully disagrees. Curran discloses in par 0014, 18 and 19 that the basic concept of the present invention is to use pre-fabricated or precast pavement slab assemblies which can be fabricated or casted off site, transported to a construction site, and then installed to provide a route. 
In particular, a pavement slab assembly for a route for vehicles driving or standing on a surface of the route, in particular a route for road automobiles, is proposed. However, the present invention can be applied to a route for any land vehicle (including but not preferably, any vehicle which is only temporarily on land), in particular track-bound vehicles, such as rail vehicles (e.g. trams), but also to road automobiles, such as consists at least partially of pavement material, e.g. concrete.
It may be possible to use as a pavement material for example, this is the case with the material asphalt which contains bitumen (i.e. a type of hydrocarbons) as a component in Par 0164. Therefore, the cable bearing element and pavement material can consist of asphalt. However, the additional components of asphalt may vary, i.e. all types of asphalt contain bitumen, but may contain different additives (in particular stones).
Par 0164 describes the content of the pavement slab. The pavement slab assembly 1 comprises a cable bearing element 20 (see e.g. FIG. 5) adapted to hold a plurality of line sections of electric lines 2 forming a primary winding of an arrangement for inductive power transfer. The cable bearing element 20 and consequently the electric line(s) 2 are embedded and arranged within pavement material 3 such that the cable bearing element 20 is enclosed by pavement material 3.Empasis added.
Appellant further argues that Schwarz Fails to Suggest a Modification of Curran. The Examiner acknowledges the Curran does not disclose magnetizable concrete having an initial permeability of 10. (FOA, at 3), as directed to claim 1. The Examiner contends that Schwarz suggest a modification of Curran so that Curran’s cable carrier element would be made of magnetized concrete instead of plastic. (FOA, at 3). This is based on Schwarz’s magnetic strip 10, which is laid onto a road “prior to the application of concrete or asphalt mat for the main part of the road surface.” 
There is no suggestion to modify Curran’s cable bearing element or other body with Schwarz’s magnetic strip 10. There is no motivation to take a polymeric bearing element positioned adjacent non-metallic reinforcement elements 19 and replace those non-magnetic materials so that a primary coil is within a magnetizable concrete body.
In fact, such a modification is directly contradicted by Curran, who teaches that “electromagnetic properties of the electric line arrangement are not affected” by the cable bearing element or other features of the pavement slab assembly 1. (Curran, ]}60). Curran explicitly

However the examiner respectfully disagrees, as indicated above, Curran disclosed that the pavement slap consist of at least partially of pavement material, e.g. concrete. It may be possible to use as a pavement material for example, a material asphalt which contains bitumen (i.e. a type of hydrocarbons) as a component.
The sole purpose of the bearing element (the focus of appellant’s argument) is adapted to position and/or to hold a plurality of line sections of one or more electric lines (coils).
The cable bearing element is embedded or encased in the pavement material of the pavement slab assembly. This means that the cable bearing element is integrated into the pavement slab assembly which can be made of bitumen or asphalt (see para 0020 of Curran).
Schwarz discloses a paving machine block (12) with a strip (10) embedded in a 
Therefore, the examiner’s rejection seeks to render obvious the claimed subject matter of having a concrete or paved material which can be magnetized thus the incorporation of the secondary reference namely Schwarz
The combination of Curran with Schwarz would replace the materials used in forming the pavement slab disclosed in Curran with that of Schwarz which teaches a magnetized block with a strip embedded in it. 
Appellant argues that the examiner failed to set forth a rational underpinning for modification of Curran based on Schwarz. The Examiner disregards the teaching of the primary reference, Curran, which explicitly teaches an advantage of having Curran’s slab not affect the field of electric lines positioned therein to suggest that a person of skill in the art would disregard such a taught advantage to make a non-desired change to Curran’s slab 1. However, the entire reference and what it discloses to a person of skill in the art must be considered. MPEP § 2141.02(VI). Curran’s teaching, which highlights the importance of a slab 1 being formed so that it does not affect the field formed by electric lines 2a-2c, cannot be ignored. This is particularly true here, where Curran is the primary reference being modified by the Examiner.
The Examiner’s refusal to consider the teaching of Curran as well and his failure to articulate a rational underpinning for modification of Curran that accounts for this explicit teaching shows the Examiner cannot meet his burden of proof. This failure shows that the Examiner impermissibly ignored Curran’s teaching that the Examiner’s proposed modification should not occur as the proposed modification would alter the magnetic field produced by the electric lines within the cable bearing element. (Curran, 
However the examiner respectfully disagrees, as shown in rejection, the examiner indicated a rational for the modification and the modification does not change the primary operation of Curran but rather provides an improvement to Curran, which is to increase the range of magnetic production or fields by incorporating the teaching of Schwarz into Curran. 

Appellant argues in (see page 16) that the Schwarz’s Inclusion of Magnetic Strips 10 Fail to Suggest Use of Magnetizable Concrete
Schwarz discloses a system for laying a strip 10 containing magnetizable material. (Schwarz, Abstract). The strips 10 permit a magnetic field to be applied without use of electric. The magnetic strips 10 would replace the electric lines 2a-c of curran and would eliminate the need for Curran’s bearing element 19. In Schwarz, there are no electric lines as such lines are replaced by the magnetic strips 10.
However the examiner respectfully disagrees. As indicated in the rejection, Curran discloses that the pavement slap consists at least partially of pavement material, e.g. concrete. It may be possible to use as a pavement material for example, this is the case with the material asphalt which contains bitumen (i.e. a type of hydrocarbons) as a component and also replace the type of material with the material indicated by Schwarz motivated by the desire to improve the range of transfer of power. Furthermore, the magnetic strips 10 would not replace the electric lines 2a-c of Curran [emphasis added] and would not eliminate the need for Curran’s bearing element 19 because the electric lines 2 are connected at a star point (not shown), wherein the feeder lines 16 can be connected to e.g. a wayside power supply.[Par 0175]. Thus there is a need for the Curran’s bearing element 19 which would contain the coil. In summary, the magnetic strip taught by Schwarz would for instance enhance the magnetic field created by the coil of Curran through the pavement block since it creates magnetic points or sections through the pavement or forms a conduit through which magnetic field travels or propagates through the pavement block when the coil of Curran is energized.
	Appellant argues in (see page 16) that none of the cited art teaches or suggests a “primary coil positioned in the body such that the magnetic field generated by the primary coil is focused upward toward a charging position of the secondary coil located in the vehicle above the surface via the magnetizable concrete of the body.” The examiner’s rationale for modification of the cited art to provide such a feature has no support in either reference. 
	However the examiner respectfully disagrees because Curran discloses the pavement slab assembly 1 comprises of a cable bearing element 20 (see e.g. FIG. 5) adapted to hold a plurality of line sections of electric lines 2 forming a primary winding (also known a primary coil in the art) of an arrangement for inductive power transfer. 
Vehicles are placed on top of the pavement slab for charging which indicates that primary winding is focused upward toward a charging position of the secondary coil 
	Appellant argues in (see page 17) with respect to claims 6-7 and 19 that the examiner failed to provide any evident or cited to any reference that shows that a mix of grain diameters for magnetic ferrite material was known to be result effective in any way. The office action failed to cite to any reference teaching use of such a mixture or use of such a mix of grain diameter that is near or overlapping with the recited ranges.
	However, the examiner respectfully disagree because as indicated in the rejection it has been held that discovering an optimum value of a result effective variable involves one routine skill in the art and thus the examiner failed to provide a reference to show a mix of grain diameters recited in the claim. Furthermore the appellant failed to disclose the benefit of such particular range recited.
Appellant argues in see pages 18 with respect to claims 2-4 that the examiner relied on Figure 8 of Curran as suggested a magnetizable concrete body having a shaped channel that has its open side facing a charging position of a secondary coil. (FOA, at 4). Figure 8 of Curran illustrates a “cable bearing element 30” that is “made of polymer.” (Curran, ]}191). It is not a body made of concrete. Nor is it a body made of magnetizable concrete. (FOA, at 3).
Further, Schwarz discloses strips 10 that avoid use of any body for retaining any coil. These references, alone or in combination, do not disclose or suggest any type of magnetizable concrete body having any trough or furrow openings as recited in claim 2. In fact, Curran explicitly teaches away from such a body (Curran, 1}1}60, 199-200, see supra) and Schwarz’s strips 10 are specifically designed to avoid use of any cables or 
	However the examiner respectfully disagrees because again the appellant is relying on the cable bearing to teach the concrete/pavement slab. As shown above, the cable bearing resides within the pavement slab. The teachings of Fig. 8 is embedded with the pavement slab designed to hold the primary winding(coil). The magnetic strips 10 would not replace the electric lines 2a-c of Curran [emphasis added] and would not eliminate the need for Curran’s bearing element 19 because The electric lines 2 are connected at a star point (not shown), wherein the feeder lines 16 can be connected to e.g. a wayside power supply.[Par 0175]. Thus there is a need for the Curran’s bearing element 19. In summary, the magnetic strip taught by Schwarz would for instance enhance the magnetic field created by the coil of Curran through the pavement block since it creates magnetic points or sections through the pavement or forms a conduit through which magnetic field travels or propagates through the pavement block when the coil of Curran is energized.


As discussed above, Schwarz’s strips 10 suggest that Curran’s bearing element is not needed and fails to support the Examiner’s proposed modification of Curran. This is particularly true in view of Curran’s teaching that a cable bearing element avoid use of magnetizable materials. (Curran, 60, 199-200, see supra argument discussing these shortcomings). The Examiner failed to meet his burden of proof. As can be appreciated from the above, the Examiner failed to provide a sufficient rational underpinning for modification of Curran based on Schwarz.
However the examiner respectfully disagrees because as indicated in the rejection, the Curran disclosed that the pavement slap consist of at least partially of pavement material, e.g. concrete. It may be possible to use as a pavement material for example, this is the case with the material asphalt which contains bitumen (i.e. a type of hydrocarbons) as a component and also replacing the type of material with the material indicated by Schwarz motivated by the desire to improve the range of transfer of power without using excess power as the benefit for one to rely on the combination introduced he magnetic strips 10 would not replace the electric lines 2a-c of Curran [emphasis added] and would not eliminate the need for Curran’s bearing element 19 because the electric lines 2 are connected at a star point (not shown), wherein the feeder lines 16 can be connected to e.g. a wayside power supply.[Par 0175]. Thus there is a need for the Curran’s bearing element 19.

Appellant argues in (see page 22) with respect to claim 11 is also allowable over the cited art. For instance, as may be appreciated from the above, the cited art fails to teach or otherwise suggest that a method include pouring “magnetizable concrete into a prepared mold, placed under a roadway structure or in a separate location, in such a way that after the magnetizable concrete hardens it forms a molded body with a-trough-shaped channel or furrow-shaped channel suitable for holding a primary coil or facilitating formation of the primary coil in the trough-shaped channel or the furrow-shaped channel by a subsequent cutting or shaping processes, the magnetizable concrete defining the molded body such that a magnetic field generated via the primary coil is focused upward toward a charging position of a secondary coil of a vehicle positionable on a roadway surface above the molded body via the magnetizable concrete.” As can be appreciated from the above, the cited art fails to teach or suggest such features.

As discussed above, the primary reference, Curran, explicitly teaches away from a molded body formed of a magnetic material for retaining any type of primary coil that can generate a magnetic field. (Curran at 60, see also supra argument discussing 
However the examiner respectfully disagrees because Curran discloses in (par 0014, 18 and 19) that the basic concept of the present invention to use pre-fabricated or precast pavement slab assemblies which can be fabricated or casted off site, transported to a construction site, and then installed to provide a route. 
In particular, a pavement slab assembly for a route for vehicles driving or standing on a surface of the route, in particular a route for road automobiles, is proposed. However, the present invention can be applied to a route for any land vehicle (including but not preferably, any vehicle which is only temporarily on land), in particular track-bound vehicles, such as rail vehicles (e.g. trams), but also to road automobiles, such as individual (private) passenger cars, trucks or public transport vehicles (e.g. busses including trolley busses which are also track-bound vehicles). The pavement slab assembly consists at least partially of pavement material, e.g. concrete.
It may be possible to use as a pavement material for example, this is the case with the asphalt material which contains bitumen (i.e. a type of hydrocarbons) as a component. Therefore, the cable bearing element and pavement material can consist of asphalt. However, the additional components of asphalt may vary, i.e. all types of asphalt contain bitumen, but may contain different additives (in particular stones).
Par 0164 describes the content of the pavement slab. The pavement slab assembly 1 comprises a cable bearing element 20 (see e.g. FIG. 5) adapted to hold a plurality of line sections of electric lines 2 forming a primary winding of an arrangement for inductive power transfer. The cable bearing element 20 and consequently the electric line(s) 2 are embedded and arranged within pavement material 3 such that the cable bearing element 20 is enclosed by pavement material 3.Empasis added.


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL KESSIE/
Primary Examiner, Art Unit 2836
Conferees:
    /REXFORD N BARNIE/    Supervisory Patent Examiner, Art Unit 2836         

                                                                                                                                                                                         /MICHAEL J SHERRY/    Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                      
 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.